Title: [Diary entry: 23 May 1781]
From: Washington, George
To: 

23d. Count de Rochambeau set out on his Return to Newport, while I prepared and forwarded dispatches to the Governors of the four New England States calling upon them in earnest & pointed terms, to compleat their Continental Battalions for the Campaign, at least, if it could not be done for the War or 3 Years—to hold a body of Militia (according to the Proportion given them) ready to march in one Week after being called for and to adopt some effectual mode to supply the Troops when assembled with Provisns. & Transportation. I also sollicited the Governors of the States of Massachusetts & Connecticut earnestly for a Loan of Powder & the means of Transporting it to the Army.  A Letter from Genl. St. Clair came to hand with accts. of an apparent intention of the enemy to evacuate New York.